September,, 24, 1 2015




Abel Acosta
Clerk                                                 (R}~CrE~VfED ~~
SUPREME COURT Bldg.                                 lOOOOT 0~ CRli\Jlii\!Al A~PEAb®
201 w. 14th st. ~m.l06                                     Stp 2g 2011
Austin, Texas 78711-2308

COURT OF tRIMINAL APPEALS




      47-
RE: WR, 975-04 and (03)




Dear Ms. Acosta,



             My name is Roy Jon, I am a   sta~e    pris6ner, ana I received
some docket sheet's from your office. I am comfuseo with the disposition
ana order on the docket sheet's. If I may, can I please reveiw the
oocments in cause number W92-63805-L(A);          Dates   04/05/2001; 04/11/2001
twice with (HCRDEN/NH EAR,;WR-47,975-03 ana          cause number W92-63805-L(B)
Dates 10/17/2007; (HCRDEN1NH EAR)(HC DEN w/o ORD ON TD FIND w/o HRG);
WR-47,975-04.


Ms. Acosta, I would greatly apprepriatea if I may           rev~~w      these
ootuments under the following cause-number's. I want to thank you in
advance for your immediate attention.



                                          RESPECTFULLY SUBMITTED




C.C. FILED                                Huntsville, Texas 77343